DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Objections	3
IV. Claim Rejections - 35 USC § 102	3
A. Claims 1, 3-6, 9-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0108410 (“Takemura”), as evidenced by admissions in the Instant Application.	4
B. Claims 1, 3-12, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 10,115,681 (“Ariyoshi”).	9
V. Claim Rejections - 35 USC § 103	16
A. Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura in view of US 2012/0305916 (“Liu”).	16
B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ariyoshi in view of US 2021/0028129 (“Hara”).	18
Conclusion	19


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-15 in the reply filed on 06/16/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

III. Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
In claim 1, line 8, replace “of which” with “wherein the first sidewall film has” for clarity.
In claim 13, line 2, replace “arranged with” with “separated by” for clarity.
In claim 13, line 5, replace “provided” with “spaced” for clarity.
In claim 13, line 5, replace “with” with “by” for clarity.
Appropriate correction is required.

IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1, 3-6, 9-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0108410 (“Takemura”), as evidenced by admissions in the Instant Application.
With regard to claim 1, Takemura discloses, generally in Figs. 1, 6A, 6B, 7, 8, 19, and 20,
1. A semiconductor device comprising: 
[1] a semiconductor substrate 1 [¶ 70]; 
[2] a semiconductor element [“functional elements (not shown)” formed in each “circuit region 2” ; ¶ 70] provided on the semiconductor substrate 28; 
[3] a first insulation film 6, 7 [¶ 73] configured to cover the semiconductor element; and 
[4a] a first sidewall film 12, 13, 16, 17 [¶¶ 87-88] provided on a side part of the first insulation film 6, 7 [Fig. 8; ¶¶ 89-91], 
[4b] of which an absorption coefficient for ultraviolet light is larger than that of the first insulation film 6, 7.  

With regard to feature [3] of claim 1, Takemura states,
[0070] As shown in FIG. 1, in the semiconductor device of the first embodiment, a plurality of circuit regions 2 having functional elements (not shown) electrically connected by interconnects and vias connected to the interconnects are arranged at a distance from each other in a matrix pattern in a wafer-state semiconductor substrate 1. …
first interlayer insulating films 6 and second interlayer insulating films 7 on the semiconductor substrate 1.  The first interlayer insulating films 6 in each circuit region 2 include interconnects and dummy interconnects, and the second interlayer insulating films 7 in each circuit region 2 include vias and dummy vias. An interconnect pattern formed by interconnects and vias, and a dummy pattern formed by dummy interconnects and dummy vias are formed in each circuit region 2.
(Takemura: ¶¶ 70, 73; emphasis added)
Because the “functional elements” are necessarily formed partially within the semiconductor substrate 1 in order to have a “semiconductor” device and are “electrically connected by interconnects and vias connected to the interconnects” (¶ 70, supra) formed in the insulating layers 6, 7 (¶ 73), it is inherent that the insulating layers 6, 7 are configured to cover the functional elements in the circuit regions 2, as required by feature [3].  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to feature [4b] of claim 1, Takemura states,
[0088] As shown in FIGS. 6A, 6B, and 7, the first dummy pattern 12 formed in the first interlayer insulating films 6 has a grid pattern of the same conductive material as the interconnect pattern, and the second dummy pattern 13 formed in the first interlayer insulating films 6 has an inverted pattern of the conductive material with respect to the first dummy pattern 12.  The first dummy pattern 12 and the second dummy pattern 13 are provided so that every part of the scribe region 4, especially of the blade dicing region 5, has a dummy pattern, when viewed two-dimensionally. However, a diffusion layer conductive film is not provided. By thus providing the first dummy pattern 12 and the second dummy pattern 13, laser light 11 is blocked by the conductive material in a laser grooving process, and the scribe region 4 in the semiconductor substrate 1 is covered by the conductive material.  Note that copper, aluminum, tungsten, or the like is used as the conductive material. 
[0091] With this structure, the laser light 11 is first absorbed by the first dummy pattern 12 or the second dummy pattern 13 in the laser grooving process. As the laser light 11 is absorbed by the dummy pattern, heat is generated and the interlayer insulating film is melted.
dummy interconnects 17 and the dummy vias 16 are thus formed so as to cover the scribe region 4 when viewed two-dimensionally.  In this case, the scribe region 4 is covered by a conductive material of the dummy interconnects 17 and the dummy vias 16, and laser light 11 is blocked by the conductive material in a laser grooving process.  Accordingly, the laser light 11 is absorbed by the dummy interconnects 17 and the dummy vias 16 in the laser grooving process.  As the laser light 11 is absorbed by the dummy interconnects 17 and the dummy vias 16, heat is generated and the interlayer insulating film is easily melted. Note that copper, aluminum, tungsten, or the like is used as the conductive material. 
(Takemura: ¶¶ 88, 91, 176; emphasis added)
This is the same phenomenon as admitted in the Instant Application:
The first sidewall film 60 absorbs laser light used in a dicing process and generates heat, thereby melting the first interlayer dielectric film 30 therearound.  The first sidewall film 60 itself also melts by absorbing the laser light.  Therefore, the first sidewall film 60 is formed of a material of which an absorption coefficient for the laser light is larger than that of the first interlayer dielectric film 30 (for example, a silicon oxide film). For example, the first sidewall film 60 is preferably formed of a material having an absorption coefficient of 0.001 or more for a wavelength of 400 nm or less (ultraviolet light) (preferably, about 355 nm).  In more detail, the first sidewall film 60 contains a silicon nitride film or metal. More preferably, the first sidewall film 60 contains at least one of materials of tungsten, titanium, and aluminum.
The first sidewall film 60 absorbs the laser light and becomes a heat source for melting the first interlayer dielectric film 30. The melted first interlayer dielectric film 30 covers an outer side surface of the first sidewall film 60 to become a second sidewall film 80 as a second sidewall film.
(Instant Specification: p. 4, line 35 to p. 5, line 21; emphasis added) 
Because Takemura states that the dummy patterns 12, 13 are made from the same metals as used in the Instant Application, i.e. Al and W, and the identical phenomenon of absorption of the laser light by the metal material to generate heat for melting the insulating material 6, 7, it is inherently that the metal of the dummy patterns 12, 13 has a higher absorption coefficient than the insulating material of the insulating layers 6, 7 for whatever wavelength of laser light is being used.  And while Takemura does not indicate that the laser wavelength is in the UV range, the id.).  Therefore, it is inherent that the W or Al dummy patterns 12, 13 in Takemura have a higher absorption coefficient for UV light than the insulating layers 6, 7, as admitted in the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 1. 

With regard to claims 3 and 4, Takemura further discloses, 
3. The device of Claim 1, wherein the first sidewall film 12, 13, 16, 17 includes a metal film.  
4. The device of Claim 3, wherein the first sidewall film 12, 13, 16, 17 contains at least one of tungsten, titanium, and aluminum [¶¶ 88, 166].  

With regard to claim 5, Takemura further discloses,
5. The device of Claim 1, further comprising a second sidewall film [melted 6 and 7] configured to cover an outer side of the first sidewall film 12, 13, 16, 17.  
The insulating material of insulating layers 6, 7 that is melted by the heat generated by the laser-irradiated dummy patterns 12, 13, 16, 17 and that remains behind at the sidewall formed in scribe region 4 adjacent to the cut line 5 covers at least some of the dummy pattern 12, 13, as shown in Fig. 8, as would also be the configuration on the first sidewall film 16, 17 (Fig. 20) upon laser irradiation.  In other words, the second sidewall film would include melted insulating layers 6, 7 on remaining parts of the dummy interconnect 17 and dummy vias 16 adjacent to the cut line 5 in the scribe region 4, as shown in Fig. 20.  


6. The device of Claim 5, wherein the first insulation film includes 
a first interlayer dielectric film 7 and a second interlayer dielectric film 6 provided above the first interlayer dielectric film76, and 
the first sidewall film 12, 13, 16, 17 or the second sidewall film [melted 6 and 7] is in direct contact with an interface between the first interlayer dielectric film 7 and the second interlayer dielectric film 6.  
Again, it is held, absent evidence to the contrary that the above configuration is the result given that (1) Fig. 8 of Takemura shows remaining insulating layer 6, 7 that has been melted, as well as remaining dummy patterns 12, 13 and (2) because of admissions in the Instant Application above that the remaining portion of the insulating layers form a melted layer on the sidewall of the metal sidewall film 12, 13 (supra).

With regard to claim 9 and 10, Takemura further discloses,
9. The device of Claim 6, wherein a conductor [e.g. as formed by the seal rings 3 (¶ 85) or by the dummy interconnect 17 with the dummy vias 16 in Fig. 20] vertically crosses the interface [between 7 and 6] along a direction perpendicular to the semiconductor substrate 1.  
10. The device of Claim 9, wherein the conductor contains copper.  
Takemura states that the seal rings 3 can be made from the same materials and in the same processes as the interconnect (Takemura: ¶ 85), and that the dummy interconnect 17 and dummy vias 16 are made from the same materials and in the same processes as the interconnect, which may be copper (Cu) (Takemura: ¶ 88, 166, 176).  Therefore, the seal rings 3 and the claimed “conductor”, which may be 3 and/or 16/17, can be made from copper. 




11. The device of Claim 6, wherein the interface is a surface at which a silicon oxide film included in the first interlayer dielectric film 7 and a silicon oxide film included in the second interlayer dielectric film 6 are in contact with each other [as shown in Figs. 7, 8, 19, 20].  
Takemura states that the insulating films 6 and 7 may be made from TEOS which is a precursor to silicon oxide (Takemura: ¶¶ 80-81), as is exceedingly well known in the art and as admitted in the Instant Application (Instant Specification: p. 4, lines 13-18; p. 6, lines 22-28).

With regard to claim 12, Takemura further discloses,
12. The device of Claim 1, further comprising 
a seal ring 3 [¶¶ 70, 72, 85] configured to surround the semiconductor element [“functional elements” in “circuit region 2”], 
wherein the first sidewall film 12, 13, 16, 17 is provided outside the seal ring 3 and contains a same material as the seal ring [see discussion under claims 9 and 10].  

With regard to claim 15, Takemura further discloses, 
15. The device of Claim 1, wherein the first sidewall film 13 is34 provided on an entire side surface of the first insulation film 6, 7.
Figs. 6A, 6B, and 7 of Takemura shows that the metal dummy patterns 12, 13 form a continuous metal pattern on the sidewall formed by insulating film 6, 7 and consequently form a continuous metal pattern on the first insulation film 6, 7.  

B. Claims 1, 3-12, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 10,115,681 (“Ariyoshi”).
With regard to claim 1, Ariyoshi discloses, generally in Figs. 1, 14, 15A-15C and 16A-16C, 21A-21B, and 31B-31C,

[1] a semiconductor substrate 8 [col. 7, lines 26-31]; 
[2] a semiconductor element [transistors of “semiconductor devices 710”; col. 7, lines 26-56] provided on the semiconductor substrate 8; 
[3] a first insulation film [both (1) 760/165/265/270 on at sides 298 of cut dies 900 shown in Figs. 31B and 31C, and (2) and 760/132/142/232/242/270 at two sides 297 of cut dies 900; see discussion below] configured to cover the semiconductor element [transistors of “semiconductor devices 710”]; and 
[4a] a first sidewall film [outermost of nested metal seal rings 586/588(199) at col. 30, lines 37 to col. 31, line to col. 33, line 2 as shown in Figs. 15A-15C and 16A-16C, 21A-21B] provided on a side part [sidewalls 297 and 298; col. 30, lines 55-67] of the first insulation film [760/165/265 and 760/132/142/232/242],
[4b] … [not taught].  

With regard to feature [3] of claim 1, note that the claimed “first insulation film” is different for the sidewalls labeled 297 and 298 in the dies 900 cut from a wafer, shown in Figs. 31B and 31C.  The sidewalls 298 are formed by cutting along the kerf region 600 between the guard rings 199 through dielectric layers 165, 265, and 270, as well as 760 (as shown in Fig. 15C), and the sidewalls 297 are formed by cutting along the kerf region 600 between the guard rings 199 through dielectric layers 132, 142, 232, 242, and 270, as well as 760 (as shown in Figs. 15B and 15C).

With regard to feature [4a] of claim 1, Ariyoshi states that there are plural, nested guard rings structures 199 made from metal:
Seal ring structures 199 can be formed within, and along, the border of each semiconductor die, and can extend through the alternating stack of insulating layers (132, 232) and dielectric material layers (142, 242) in the peripheral area of the memory array regions 100.  Each seal ring structure 199 can include a set of metallic structures vertically extending from the semiconductor substrate (8, 9) to a passivation dielectric layer (i.e., the topmost layer of the semiconductor chip) and laterally enclosing all active components of the semiconductor chip including a contiguous set of memory array regions 100, contact regions 200, and a peripheral region 400.  The seal ring structures 199 can include a single seal ring structure 199, or a plurality of seal ring structures 199.  In the illustrated examples of FIGS. 15A-15C and 16A-16C, two or three seal ring structures 199 are provided as a nested structure for each semiconductor chip 900.  However, one or more than three seal ring structures 199 can be provided.
(Ariyoshi: col. 30, lines 37-54; emphasis added)
Ariyoshi further states that the seal rings 199 can be made as contacts 586/588 filling grooves 587, which are shown in Figs. 20A-20B and 21A-21B: 
In one embodiment, the at least one seal ring structure 199 can comprise a plurality of seal ring structures 199 arranged as nested structures.  Each seal ring structure 199 comprises a moat trench 587 filled with a contact via structure 588 which electrically contacts underlying interconnects 780.  
(Ariyoshi: col. 32, line 65 to col. 33, line 2)

With regard to feature [4b] of claim 1, 
[4b] of which an absorption coefficient for ultraviolet light [of the first sidewall film 586/488(199)] is larger than that of the first insulation film [760/165/265 and 760/132/142/232/242].
At least layers 132, 232, and 270 are silicon oxide (Ariyoshi: col. 12, lines 31-32; col. 15, lines 3-18; col. 16, lines 18-23), and at least layers 764 and 768 of 760 are silicon oxide (Ariyoshi: col. 8, lines 19-24 and col. 9, lines 30-35). 
With regard to the seal rings 199, Ariyoshi again states that they can be made as contacts 586/588 filling grooves 587, which are shown in Figs. 20A-20B and 21A-21B: 
In one embodiment, the at least one seal ring structure 199 can comprise a plurality of seal ring structures 199 arranged as nested structures.  Each seal ring structure 199 comprises a moat trench 587 filled with a contact via structure 588 which electrically contacts underlying interconnects 780.  
(Ariyoshi: col. 32, line 65 to col. 33, line 2)
486/488 and 686/688 are formed at the same time and with the same materials as seal rings 586/588(199).  Ariyoshi states that the liner material 486 can be “a metallic nitride liner (such as a TiN liner)” and the metal fill for contact 488 can be “a metal fill material (such as W, Cu, Al, Ru, or Co)” (Ariyoshi: col. 27, lines 37-52).  Therefore, the seal rings 586/588(199) may include a TiN liner 586 and a metal fill 588 of, e.g., Al or W.
And if it is not anticipated that the seal rings 586/588(199) are made from the same materials as 486/488, then it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the seal rings from the same materials at the same time because (1) Figs. 20A-20B to 21A-21B show that they are made at the same time and (2) because it would simplify the fabrication of the semiconductor device by forming and filling all of the deep contact trenches 487, 587, 687 at the same time, rather than requiring separate photolithography steps for each separate deep contact. 
As explained above under the rejection over Takemura, the Instant Application admits that each of W and Al has a higher UV absorption coefficient than that of silicon oxide (Instant Specification: p. 4, line 35 to p. 5, line 21).  Therefore, by Applicant’s admission, the outermost of the nested seal ring structures 586/588(199) forming the claimed “first sidewall film” (e.g. W or Al) has a higher UV absorption coefficient than that of at least the silicon oxide layers 764 and 768 (of 760), 132, and 232 of the first insulation film 760/132/142/232/242/270.
This is all of the features of claim 1.

With regard to claims 3 and 4, Ariyoshi further discloses,
3. The device of Claim 1, wherein the first sidewall film [outermost of nested seal rings 586/588(199)] includes a metal film.  
586/588(199)] contains at least one of tungsten, titanium, and aluminum.  
See discussion under feature [4b] of claim 1, above.

With regard to claim 5, Ariyoshi further discloses,
5. The device of Claim 1, further comprising a second sidewall film [remaining portion of 760/165/265 after dicing] configured to cover an outer side of the first sidewall film [outermost of nested seal rings 586/588(199)].  
Figs. 31B-31C show the diced chips 900 after cutting along the kerf regions 600 of the wafer (col. 30, lines 55-67).  At least because (1) the guard rings 199 are outside the kerf regions 600 (Figs. 15A-15C, 16A-16C) and (2) there exists remaining portions of the kerf regions 600 that form the outer sidewalls 297, 298 (Figs. 31B, 31C), there necessarily exists a remaining portion of the insulating layers 760/165/265/270 and 760/132/142/232/242/270 on the outside of the outermost seal ring 199 after dicing that form the claimed “second sidewall film”.   

With regard to claim 6, Ariyoshi further discloses,
6. The device of Claim 5, wherein the first insulation film 760/165/265/270 and 760/132/142/232/242/270 includes 
a first interlayer dielectric film 760 and a second interlayer dielectric film 165/265/270 and 132/142/232/242/270 provided above the first interlayer dielectric film 760, and 
the first sidewall film [outermost seal ring 199] or the second sidewall film [remaining portion of 760/165/265/270 after dicing] is in direct contact with an interface between the first interlayer dielectric film 760 and the second interlayer dielectric film 165/265/270 and 132/142/232/242/270.
As quoted above, Ariyoshi states, that “[e]ach seal ring structure 199 can include a set of metallic structures vertically extending from the semiconductor substrate (8, 9) to a passivation dielectric layer (i.e., the topmost layer of the semiconductor chip)” (Ariyoshi: col. 30, lines 41-586/588(199) are “in direct contact with an interface between the first interlayer dielectric film 760 and the second interlayer dielectric film 165/265/270 and 132/142/232/242/270”, wherein the interface is formed by dielectric layer 768 of the claimed “first interlayer dielectric film 760” in direct contact with dielectric layers 165 and 132 of the claimed “second interlayer dielectric film 165/265/270 and 132/142/232/242/270”, which is also shown in Figs. 2 and 15C.

With regard to claims 7 and 8, Ariyoshi further discloses,
7. The device of Claim 6, wherein the semiconductor element includes 
[1] a first semiconductor circuit 700(710) [transistors of “semiconductor devices 710”; col. 7, lines 26-56; col. 10, lines 51-58] that is provided on the semiconductor substrate 8 and is covered by the first interlayer dielectric film 760 [paragraph bridging cols. 7-8; Figs. 1, 14], and 
[2] a second semiconductor circuit 100/200 [memory cells; col. 10, lines 42-43; col. 13, lines 38-41; col. 23, lines 15-20; col. 28, lines 45-58] that is provided above the first semiconductor circuit 710 and is covered by the second33 interlayer dielectric film 165/265/270 and 132/142/232/242/270 [Figs. 1, 14, 15A-15C, 16A-16C].
8. The device of Claim 7, wherein 
[option 1] the first semiconductor circuit 710 is a CMOS circuit [col. 7, lines 26-56; Figs. 1, 14] and the second semiconductor circuit 100/200 is a memory cell [memory cells; col. 10, lines 42-43; col. 13, lines 38-41; col. 23, lines 15-20; col. 28, lines 45-58] [Figs. 1, 14, 15A-15C, 16A-16C], or 
[option 2] the first semiconductor circuit is a memory cell and the second semiconductor circuit is a CMOS circuit.  

With regard to claims 9 and 10, Ariyoshi further discloses,
9. The device of Claim 6, wherein a conductor 488 [col. 27, line 37 to col. 28, line 14] vertically crosses the interface along a direction perpendicular to the semiconductor substrate 8 [Fig. 14, 20A-21A].  
10. The device of Claim 9, wherein the conductor contains copper [col. 27, lines 37-52, especially line 41].  


11. The device of Claim 6, wherein the interface is a surface at which a silicon oxide film 768 included in the first interlayer dielectric film 760 and a silicon oxide film 132 included in the second interlayer dielectric film 165/265/270 and 132/142/232/242/270 are in contact with each other [as shown in Figs. 2 and 14].  

With regard to claim 12, Ariyoshi further discloses
12. The device of Claim 1, further comprising 
a seal ring [inner one or more of the nested seal rings 586/588(199)] configured to surround the semiconductor element [transistors of “semiconductor devices 710”; col. 7, lines 26-56],
wherein the first sidewall film [outermost of the nested seal rings 586/588(199)] is provided outside the seal ring [inner one or more of the nested seal rings 586/588(199)] and contains a same material as the seal ring [because they are made at the same time; Figs. 21A-21B].  
As quoted above under feature [4a] of claim 1], Ariyoshi states, “Each seal ring structure 199 can include a set of metallic structures vertically extending from the semiconductor substrate (8, 9) to a passivation dielectric layer (i.e., the topmost layer of the semiconductor chip) and laterally enclosing all active components of the semiconductor chip including a contiguous set of memory array regions 100, contact regions 200, and a peripheral region b.” (Ariyoshi: col. 30, lines 37-54).

With regard to claim 15, Ariyoshi further discloses,
15. The device of Claim 1, wherein the first sidewall film [outermost of the nested seal rings 586/588(199)] is34 provided on an entire side surface of the first insulation film 760/165/265/270 and 760/132/142/232/242/270 [as shown in Figs. 14, 15A-15C, 16A-16C and 21A-21B].
V. Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura in view of US 2012/0305916 (“Liu”).
Claims 13 and 14 read,
13. The device of Claim 1, further comprising 
[1] a plurality of seal rings surrounding the semiconductor element and arranged with a first distance in a direction substantially parallel to a top surface of the semiconductor substrate, 
[2] wherein the first sidewall film is provided outside the seal rings with a distance larger than the first distance.  
14. The device of Claim 13, wherein a distance between an outermost one of the seal rings and the first sidewall film is 9 µm or more.  
The prior art of Takemura, as explained above, discloses each of the features of claim 1. 
With regard to claims 13 and 14, Takemura further discloses,
13. The device of Claim 1, further comprising 
[1] a plurality of seal rings 3 [¶ 85: “the seal ring 3 is formed as a double seal ring”, as shown in the figures] surrounding the semiconductor element [“functional elements” in “circuit region 2”; Fig. 1] and arranged with a first distance in a direction substantially parallel to a top surface of the semiconductor substrate 1 as shown in Figs. 1, 2, 6A, 6B, 7, 8, 19, and 20], 
[2] wherein the first sidewall film 12, 13 is provided outside the seal rings 3 with a distance larger than the first distance.  
14. The device of Claim 13, wherein a distance between an outermost one of the seal rings 3 and the first sidewall film [12, 13, 16, 17 at sidewall of groove formed by laser scribing] is 9 µm or more.  
With regard to claim 14, Takemura states,
4 is, for example, about 60 µm to about 150 µm, and the width of the blade dicing region 5 located in the middle of the scribe region 4 is about the same as or slightly larger than the width of a dicing blade.  For example, the width of the blade dicing region 5 is, for example, about 30 µm to about 70 µm.
(Takemura: ¶ 79)
As shown in Fig. 8 of Takemura, the width of the groove formed by the laser can include a width slightly larger than that of the dicing blade of 30 µm to 70 µm, which means that the distance to the sidewall of the groove can be as small as ½·(60 µm -30 µm) = 15 µm and up to ½·(150 µm -30 µm) = 60 µm, both of which are greater than 9 µm, as required by claim 14.  
The outermost portion of the dummy patterns 12, 13 (Fig. 8) or 16, 17 (Fig. 20) remaining at the sidewall formed by laser scribing may be taken as the claimed “first sidewall layer” within the meaning of the Instant Application, given that the entirety of the dummy patterns 12, 13, 16, 17 are not subject to the laser light 11.  As such, Takemura teaches that “a distance between an outermost one of the seal rings 3 and the first sidewall film is 9 µm or more” as required by claim 14. 
With regard to feature [2] of claim 13, as shown in Fig. 8 of Takemura, the sidewall of the groove formed by the laser scribing is positioned farther away from the outermost seal ring of the double seal ring 3 than the spacing between the inner and outer seal rings.  As such, one having ordinary skill in the art reasonably may take that which is shown in Figs. 4 or 8 as representative of the relative spacing between the sidewall of the groove and the outermost seal ring relative to the spacing between the seal rings 3.  Nonetheless, to the extent that the proportions may not be taken from the figures, then this is a difference between Takemura and feature [2] of claim 13.
Liu, like Takemura, teaches a semiconductor device having an inner 164 and outer 162 seal rings surrounding the circuit region (Liu: Figs. 5A, 5B, 6; ¶¶ 70, 71, 73 ).  Liu further 184 between an outer edge of the inner seal ring 164 and an inner edge of the outer seal ring 162 may be, for example, about 2.5 micrometers.”
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a spacing between the inner and outer seal rings of the double seal ring 3 of Takemura to be about 2.5 µm because Liu teaches that this is a suitable spacing for inner and out seal rings.  
So modified the distance between the inner and out seal rings in Takemura is smaller than the distance between the outer seal ring and the first sidewall film, i.e. the portion of 12, 13, 16, 17 generally nearest the sidewall of the groove formed by the laser scribing, which is about 15 µm to 60 µm (supra). 
This is all of the features of claims 13 and 14.

B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ariyoshi in view of US 2021/0028129 (“Hara”).
Claim 2 reads,
2. The device of Claim 1, wherein the first sidewall film includes a silicon nitride film.  
The prior art of Ariyoshi, as explained above, discloses each of the features of claim 1. 
Ariyoshi does not teach a first sidewall film, i.e. the outermost of the nested guard rings 586/588(199), includes a silicon nitride film.  As explained above under feature [4b] of claim 1 Ariyoshi does however teach that the liner layer 586 can be TiN.
Hara, like Ariyoshi, teaches a semiconductor device including a seal ring or guard ring 2 (Hara: ¶¶ 3, 69) including a liner layer 241b and a metal fill 241 (Hara: Figs. 1A-1C, 2A-2B; ¶¶ 69, 70, 74).  Hara further teaches that the liner layer 241b can be made from silicon nitride (id.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the liner layer 586 in Ariyoshi from silicon nitride, because Hara teaches that silicon nitride is a suitable liner layer material for a seal ring structure.  As such, the selection of silicon nitride as the liner layer 586 in Ariyoshi amounts to the obvious substitution of one known liner material for another known liner material intended for the same purpose of lining the metal fill of a seal ring.  (See MPEP 2144.07.)  
There is a reasonable expectation of success in using silicon nitride instead of titanium nitride as the liner 586 because Ariyoshi shows in Fig. 21A that the liner layer 586 is removed from the bottom of the trench 587 before the metal fill 588 is deposited, thereby preventing obstruction of any desired electrical conductivity between the metal fill 588 and the contact 780(788). 
With the liner layer 586 being silicon nitride, the first sidewall film formed by the outermost of the nested seal rings 586/588(199) includes silicon nitride, which the Instant Application admits has a higher UV absorption coefficient than that of silicon oxide. 
This is all of the features of claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814